No. 03-856

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2004 MT 309N


WILLIAM C. CRAWFORD,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Respondent.




APPEAL FROM:         The District Court of the Eleventh Judicial District,
                     In and For the County of Flathead, Cause No. DV 03-373B,
                     Honorable Stewart E. Stadler, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     William C. Crawford, Pro Se, Deer Lodge, Montana

              For Respondent:

                     Honorable Mike McGrath, Attorney General; Jennifer Anders,
                     Assistant Attorney General, Helena, Montana

                     Ed Corrigan, County Attorney, Kalispell, Montana



                                                         Submitted on Briefs: July 14, 2004

                                                                   Decided: November 9, 2004

Filed:

                     __________________________________________
                                       Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. It shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     William C. Crawford appeals from the order entered by the Eleventh Judicial District

Court, Flathead County, denying his petition for postconviction relief. We affirm.

¶3     Crawford pled guilty to a felony offense in 1999 and imposition of his sentence was

deferred, subject to conditions. In July of 2000, Crawford admitted to violating some of the

conditions and the deferred sentence was revoked. Approximately one month later, the State

charged Crawford with two felony offenses and a jury convicted him in December of 2000.

After a sentencing hearing on the revocation and the new convictions, the District Court

entered a judgment and sentence. Crawford appealed, asserting the District Court erred in

denying his pretrial motion to substitute counsel and his post-trial motion for mistrial. We

affirmed. State v. Crawford, 2002 MT 157N, 312 Mont. 522, 55 P.3d 417.

¶4     Crawford timely petitioned for postconviction relief, asserting illegality of a search

warrant and seizure of evidence, impropriety in recording his statements, ineffective

assistance of trial and appellate counsel, destruction of evidence from the crime lab,

improper denial of pretrial and post-trial motions, violation of the right to confront witnesses,

juror misconduct and various due process violations. The District Court denied the petition


                                               2
without holding a hearing. It determined that certain of Crawford’s claims either were--or

reasonably could have been--raised on direct appeal and, therefore, were precluded pursuant

to § 46-21-105(2), MCA. With regard to Crawford’s other claims, the District Court

determined Crawford had not supported his factual allegations with affidavits, records or

other evidence, as required by § 46-21-104(1)(c), MCA. Crawford appeals.

¶5     We observe that Crawford’s appellate “briefs” are very similar to his petition and

reply brief in the District Court, in that they consist of numbered paragraphs outlining

various assertions regarding pre-trial, trial, post-trial and appellate proceedings in his case.

Indeed, his opening brief on appeal is virtually identical to his petition to the District Court.

As such, Crawford merely rehashes allegations presented to the District Court. He fails to

argue on appeal that the District Court erred in concluding his petition did not meet the

requirements of §§ 46-21-104(1)(c) and -105(2), MCA. More importantly, Crawford

provides no authority in support of most of his assertions. Rule 23(a)(4), M.R.App.P.,

requires an appellant to support arguments with citations to relevant authorities; we do not

address unsupported arguments. See Sellner v. State, 2004 MT 205, ¶ 51, 322 Mont. 310,

¶ 51, 95 P.3d 708, ¶ 51 (citation omitted). Therefore, we decline to address Crawford’s

unsupported assertions.

¶6     Crawford provides authority for only two propositions. First, he urges that pleadings

by pro se litigants are to be liberally construed. Second, he contends that the Montana

Constitution affords greater protections than the United States Constitution with regard to

certain rights. He is correct on both points, but to no avail. Crawford does not present an


                                               3
analysis relating these propositions to the District Court’s conclusions that certain of his

claims are barred by § 46-21-104(1)(c), MCA, and the remainder of his petition does not

meet the requirements of § 46-21-105(2), MCA.

¶7        We have demonstrated a willingness to make accommodations for pro se parties by

relaxing technical requirements which do not impact on fundamental bases for appeal. A

district court’s decision is presumed correct, however, and it is the appellant who bears the

burden of establishing error. In re Marriage of McMahon, 2002 MT 198, ¶ 7, 311 Mont.

175, ¶ 7, 53 P.3d 1266, ¶ 7 (citation omitted). It is not this Court’s obligation to locate

authorities or formulate arguments in support of positions taken on appeal. State v. Flowers,

2004 MT 37, ¶ 44, 320 Mont. 49, ¶ 44, 86 P.3d 3, ¶ 44 (citation omitted). Here, Crawford

has failed to establish error by the District Court.

¶8        We affirm the District Court’s order denying Crawford’s petition for postconviction

relief.


                                                   /S/ KARLA M. GRAY


We concur:

/S/ JIM REGNIER
/S/ JOHN WARNER
/S/ W. WILLIAM LEAPHART
/S/ JIM RICE




                                               4